DETAILED ACTION

Examiner’s Notes
The IDS, filed on 05/06/2022, has been considered.  Therefore, the current ‘Corrected Notice of Allowability’ supersedes the previous ‘Notice of Allowability’ mailed on 02/07/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, LONGRIE (Thermal and Plasma-Enhanced Atomic Layer Deposition of TiN Using TDMAT and NH3 on Particles Agitated in a Rotary Reactor) teaches the plasma-enhanced atomic layer deposition (PE-ALD)) of TiN:TiO2.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the dielectric transition metal compound phase comprises a transition metal fluoride, and wherein the layer is part of the photonic device”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726